DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3 205.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting unit configured to”, “a displaying unit configured to”, “a receiving unit configured to”, and “a printing unit configured to” in claim 1, “a displaying unit configured to”, “a receiving unit configured to”, and “a printing unit configured to”  in claim 9, “a setting unit configured to” in claim 10, and “a registering unit configured to” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-18 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the Applicant’s specification does not clearly link the corresponding structure for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations to the claimed functions.  Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14, 15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (EP 3 024 215), cited in the IDS dated 12/30/20.
Regarding claims 1, 19, and 21, Inoue discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method of controlling an image forming apparatus, a method of controlling an image forming apparatus, and an image forming apparatus comprising: 
a setting unit configured to accept designation of source information from a user and set the accepted source information in association with an object (see Fig. 3 and paras 48-58, 61, and 121, a user can set permission and rejection settings for printing fax data received based on the source phone number); 
a displaying unit configured to display the object (see Figs. 3 and 7 and paras 15, 26, 48, 57, 61, and 121, operating unit 116 includes a touch panel display); 
108 demodulates data to be facsimile received from the PSTN 110 to MFP 100); and 
a printing unit configured to print an image on a sheet based on the image data received by the receiving unit (see Fig. 1 and para 28, printer 118 prints received fax data), 
wherein, upon selection of the object displayed on the displaying unit, the printing unit prints an image on a sheet based on the image data, from among the image data received by the receiving unit, that is received from an external apparatus having source information corresponding to the source information associated with the object (see paras 54-58, 61, 121-125, and 138-141, a user can set permission and rejection settings for printing fax data received based on the source phone number, unregistered fax numbers can be placed in a box reception until a user previews the image data and decides whether or not to print the image data).
Regarding claim 2, Inoue further discloses a copy function to perform printing based on the image data (see paras 36, a user can select a copy function to produce a copy job) and 
a transmission function to read an image of an original document, generate image data, and to transmit the image data (see para 38, a user can execute facsimile transmission) and 
wherein the displaying unit displays the object on a function selection screen on which a function, used by the user, is selected from a plurality of functions including the copy function and the transmission function (see paras 26 and 35-38, a user can select a copy function to produce a copy job).  
Regarding claim 3, Inoue further discloses wherein, in a case where the object has been selected and the printing unit has performed the printing based on the received image data, the displaying unit does not display the object on the function selection screen until the receiving unit receives additional image data- 24 -10199426US01 from the external apparatus having source information corresponding to the source information associated with the object (see paras 54-58, 61, 121-125, and 138-141, a user can set permission and rejection settings for printing fax data received 
Regarding claim 4, Inoue further discloses wherein the printing unit does not print an image on a sheet based on the image data received from an external apparatus that does not have source information, from among the image data received by the receiving unit and corresponding to the source information associated with the object (see Fig. 3 and para 51 and 60, unregistered fax numbers can be placed in a box reception until a user previews the image data and decides whether or not to print the image data).

Regarding claims 9, 20, and 22, Inoue discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method of controlling an image forming apparatus, a method of controlling an image forming apparatus, and an image forming apparatus having a copy function to read out an image of an original document, to generate image data, and to perform printing based on the image data and having a transmission function to read out an image of an original document, to generate image data, and to transmit the image data, the image forming apparatus comprising: 
a displaying unit configured to display an object (see Figs. 3 and 7 and paras 15, 26, 48, 57, 61, and 121, operating unit 116 includes a touch panel display); 
a receiving unit configured to receive image data from an external apparatus (see Fig. 1 and para 21, modem 108 demodulates data to be facsimile received from the PSTN 110 to MFP 100); and 
a printing unit configured to print an image on a sheet based on the image data received by the receiving unit (see Fig. 1 and para 28, printer 118 prints received fax data), 
wherein, upon selection of the object displayed on the displaying unit, the printing unit prints an image on a sheet based on the image data received by the receiving unit (see paras 54-58, 61, 121-125, and 138-141, a user can set permission and rejection settings for printing 
wherein the displaying unit displays the object on a function selection screen on which a function used by a user is selected from a plurality of functions including the copy function and the transmission function (see paras 26 and 35-38, a user can select a copy function to produce a copy job).

Regarding claims 7 and 14, Inoue further discloses wherein, in a case where the image forming apparatus is in a first state in which, after the receiving unit receives the image data from the external apparatus, the printing unit prints an image on a sheet based on the image data with no operation by the user, setting the source information in association with the object by the setting unit causes the image forming apparatus to be set to a second state in which, after the receiving unit receives the image data from the external apparatus, the printing unit does not print an image on a sheet based on the image data with no operation by the user (see paras 48-61, a user can set permission and rejection settings for printing fax data received based on the source phone number, received image data can be rejected and not printed when the course fax number is on the black list, received image data can be printed without user instruction when a fax number matches a registered source fax number located on a white list, and unregistered fax numbers can be placed in a box reception until a user previews the image data and decides whether or not to print the image data).  
Regarding claims 8 and 18, Inoue further discloses wherein the source - 25 -10199426US01 information is a telephone number of a source indicated by a transmitting station information (TSI) signal received by the receiving unit in facsimile (FAX) communication (see Fig. 4 and paras 51 and 54, permission lists are based on unique ID number, name, and source telephone number).
10, Inoue further discloses a setting unit configured to accept designation of source information from the user and set the accepted source information in association with the object (see Fig. 3 and paras 48-58, 61, and 121, a user can set permission and rejection settings for printing fax data received based on the source phone number).
Regarding claim 11, Inoue further discloses wherein, upon selection of the object, the printing unit prints an image on a sheet based on the image data, - 26 -10199426US01 from among the image data received by the receiving unit, that is received from the external apparatus having source information corresponding to the source information associated with the object, and the printing unit does not print an image on a sheet based on the image data, from among the image data received by the receiving unit, that is received from an external apparatus that does not have source information corresponding to the source information associated with the object (see paras 48-61, a user can set permission and rejection settings for printing fax data received based on the source phone number, received image data can be rejected and not printed when the course fax number is on the black list, received image data can be printed without user instruction when a fax number matches a registered source fax number located on a white list, and unregistered fax numbers can be placed in a box reception until a user previews the image data and decides whether or not to print the image data).
Regarding claim 15, Inoue further discloses a registering unit configured to register source information about the image data in- 27 -10199426US01 association with the object upon reception of the image data from the external apparatus by the receiving unit (see Figs. 5-7 and paras 48-61 and 121-127, source telephone numbers can be registered on a rejection or permission list).
Regarding claim 17, Inoue further discloses wherein, in a case where the image forming apparatus is in a first state in which, after the receiving unit receives the image data from the external apparatus, the printing unit prints an image on a sheet based on the image data with no operation by the user, registering the source information in association with the object by the registering unit causes the image forming apparatus to be set to a second state in which, after .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue as applied to claims 1, 9, and 15 above, and further in view of Koike (US 2018/0150262), cited in the IDS dated 12/30/20.
5 and 12, Inoue discloses wherein the object is a button to accept selection by the user (see Fig. 3 and paras 48-58 and 61, permission setting buttons are displayed to the user for selection).
Inoue does not disclose expressly wherein the setting unit accepts designation of a name of the button and sets the designated name of the button.
Koike discloses wherein the setting unit accepts designation of a name of the button and sets the designated name of the button (see Fig. 4 and para 48, a user can create and name a button for customized use).
Regarding claim 16, Inoue discloses wherein the object is a button to accept selection by the user (see Fig. 3 and paras 48-58 and 61, permission setting buttons are displayed to the user for selection).
Inoue does not disclose expressly wherein a name of the button registered by the registering unit is based on the registered source information.
Koike discloses wherein a name of the button registered by the registering unit is based on the registered source information (see Fig. 4 and para 48, a user can create and name a button for customized use).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the custom creation of buttons, as described by Koike, with the system of Inoue.
The suggestion/motivation for doing so would have been to provide a user greater control for repeat selectable functions thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Koike with Inoue to obtain the invention as specified in claims 5, 12, and 16.

6 and 13, Koike further discloses wherein the displaying unit displays the designated name of the button set by the setting unit (see Fig. 5 and para 48, a display with the user created button is displayed to the user).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677